705 S.E.2d 743 (2011)
MUNGER, et al.
v.
STATE of NC, et al.
No. 130PA10-1.
Supreme Court of North Carolina.
February 3, 2011.
Robert F. Orr, Asheville, for Michael C. Munger, et al.
Burley B. Mitchell, Jr., Raleigh, for Google Inc., et al.
Norma S. Harrell, Special Deputy Attorney General, for State of NC, et al.
I. Faison Hicks, Special Deputy Attorney General, for State.
Jack Holtzman, Raleigh, for North Carolina Justice Center.
William G. Scoggin, Raleigh, for N.C. Economic Developers Association & the N.C. Chamber.
The following order has been entered on the motion filed on the 1st of December 2010 by Defendants (Google, Inc. and Madras Integration, LLC) for Judicial Notice:
"Motion Dismissed as Moot by order of the Court in conference, this the 3rd of February 2011."